PER CURIAM.
Substantial competent evidence supports the deputy’s award of permanent partial disability benefits, and in that respect the order is AFFIRMED. The deputy disallowed the employer.and carrier reclassification and credit, on account of permanent partial disability benefits due and unpaid, for temporary total disability benefits which were not due but were paid by the carrier and accepted by claimant after claimant returned to the same work at the same salary. Insofar as the order denies reclassification of and credit for those benefits paid, the order is REVERSED and the case REMANDED to the deputy for further consideration in light of this court’s decision in Belam Florida Corp. v. Dardy, 397 So.2d 756 (Fla. 1st DCA 1981). Moreover, because there was a failure of compliance with Section 440.13(1), Florida Statutes (1977), and no showing of circumstances excusing compliance with that requirement for a request to the employer/carrier for medical services, and requiring medical reports to the carrier, the deputy erroneously required payment of the bill submitted by Dr. Mims, and in that respect the order is also REVERSED. Contrast Paradise Inn v. Regedus, 389 So.2d 342 (Fla. 1st DCA 1980).
AFFIRMED in part, REVERSED in part, and REMANDED.
ROBERT P. SMITH, Jr., and THOMPSON, JJ., and WOODIE A. LILES, (Retired), Associate Judge, concur.